PER CURIAM:
Petitioner has filed a petition for a writ of certiorari with this Court in which he maintains the order dismissing his post-conviction relief application does not comply with S.C.Code Ann. § 17-27-80 (1985) and Rule 52(a), SCRCP, because it does not contain specific findings of fact and conclusions of law with regard to each issue raised in his application and at the hearing thereon. See also Pruitt v. State, 310 S.C. 254, 423 S.E.2d 127 (1992); McCray v. State, 305 S.C. 329, 408 S.E.2d 241 (1991). Petitioner asks the Court to remand this matter to the post-conviction relief judge to make proper findings of fact and conclusions of law. The State opposes the request and submits the order of dismissal properly addresses each issue raised by petitioner.
We hereby grant the petition for a writ of certiorari, dispense with further briefing, vacate the order of dismissal, and remand this matter to the post-conviction relief judge to make specific findings of fact and conclusions of law as to each *237issue raised by petitioner in his post-conviction relief application and at the hearing thereon.
JAMES E. MOORE, Associate Justice, not participating.